Citation Nr: 0101141	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
hydrocelectomy.

2.  Entitlement to special monthly pension benefits.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from December 1942 to December 
1945.

Service connection for epididymitis was granted following the 
veteran's discharge from service.  A noncompensable 
disability rating was assigned and has been in effect since 
that time.  In April 1955, he underwent surgery for the 
correction of two hydroceles.  Following the surgery, the RO 
revised the grant of service connection to reflect the 
hydrocelectomy.  

Pension benefits were granted in 1979.  The veteran now 
contends that his disabilities have progressed to the point 
where he has great difficulty leaving his home and requires 
assistance with tasks of daily living.  The evidence shows 
that in 1996, he was blind in his left eye and suffered from 
end stage glaucoma and an incipient cataract in the right 
eye.  Some dementia was noted upon examination, and the 
medical evidence reveals additional impairment resulting from 
hypertension, arthritis, and prostatic hypertrophy.  

The veteran's own statements indicate that he receives 
medical care from the VA.  The most recent VA medical records 
available for review are dated in 1994.  All VA medical 
records are deemed to be constructively of record in 
proceedings before the Board of Veterans' Appeals (Board) and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The most recent VA examinations were conducted in 1996, 
nearly five years ago.  The veteran's representative requests 
that additional examinations be conducted to identify the 
veteran's current level of impairment.  The Board agrees that 
more recent information is required, especially in light of 
the progressive nature of the veteran's eye disabilities.  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran since 1994 for inclusion in the 
file.

2.  The veteran should be afforded a VA 
examination to identify any current 
residuals of the 1955 hydrocelectomy 
and/or inservice epididymitis.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner for review.  
The examiner is requested to clearly 
identify all symptomatology present, the 
extent and severity of such symptoms, and 
any relationship to the inservice 
epididymitis and/or the 1955 
hydrocelectomy.

3.  The veteran should be afforded all VA 
examinations by appropriate specialists 
necessary to identify the disabilities 
and extent of such disabilities involved 
in the claim for special monthly 
compensation.  The claims folder should 
be made available to the examiners for 
review before the examination.  All tests 
and studies deemed helpful by the 
examiners should be conducted in 
conjunction with the examination and the 
results made available to the examiners 
for review.  The examiners are requested 
to clearly identify all symptomatology 
present, the extent and severity of such 
symptoms, and the impact of all relevant 
disabilities upon the veteran's daily 
functioning.
4.  After the development requested above 
has been completed, the RO should again 
review the record.  If either benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


